internal_revenue_service number release date index number ------------------------------------------- -------------------------------------------- ----------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-153875-08 date date legend taxpayer state trust plan dear -------------- ------------------------------ ----------------------- ------------ ---------------------------------------------------------------------- --------------------------------------------------- this is in reply to your letter dated date in which you request various rulings on behalf of taxpayer with respect to plan and trust facts taxpayer is a municipality organized and existing under the laws of state as a municipality taxpayer is a political_subdivision of state taxpayer adopted plan as a means of providing health benefits to its eligible retirees their spouses and eligible dependents the plan is a multiple-employer welfare plan sponsored by the state employee’s insurance board the state employees’ insurance board is authorized to amend_or_terminate plan plan is a multiple-employer self-insured welfare plan under plan taxpayer pays a portion of the premium for health_insurance_coverage for eligible retirees participants are responsible for the remainder of the premium plr-153875-08 taxpayer represents that there are no pre-tax salary reduction elections under plan in addition taxpayer represents that plan does not permit a cash-out of unused amounts or a conversion of sick or vacation days to retiree health benefits participants may not salary-reduce to pay for any benefit taxpayer does not currently provide benefits to individuals who do not qualify as a spouse or as a dependent under sec_152 of the internal_revenue_code the code taxpayer created trust to provide a vehicle for funding retiree health benefits under plan the income of trust consists solely of contributions from taxpayer and investment_income no contributions will be made to the trust by employees rather employees pay a portion of the premiums to taxpayer no part of trust may be diverted to purposes other than the exclusive benefit of the participants and their beneficiaries no part of the trust’s net_earnings may inure to the benefit of any private person the parties to the trust agreement are taxpayer and the trustee of trust taxpayer will have exclusive authority and discretion to manage and control the assets of the trust but will delegate investment management of the trust’s assets to the trustee pursuant to the terms of the trust agreement under the terms of the trust agreement taxpayer may remove and replace the trustee of the trust at any time upon days prior written notice in the event of the trustee’s removal or resignation a successor trustee will be appointed by taxpayer taxpayer represents that the purpose of the trust is to vest in the trustee responsibility for the protection and conservation of trust property for the benefit of the plan participants their spouses and dependents none of whom can share in the discharge of this responsibility for profit trust provides that the taxpayer may amend_or_terminate the trust at any time provided that the trust assets shall be used only for the purpose of providing health benefits to the participants of the plan in no event will the assets be transferred to an entity which is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that plr-153875-08 the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the trust provides health benefits to retired employees of the taxpayer a political_subdivision of state providing health benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 the trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of the trust accrues to the taxpayer upon the dissolution of trust the use of its remaining funds to provide health benefits for retirees satisfies an obligation the taxpayer has assumed with respect to providing health benefits to its employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 sec_301_7701-1 of the procedure and administration regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the internal_revenue_code provides for special treatment of that organization sec_301_7701-4 provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit taxpayer’s contributions to the trust are to be used to pay retiree health benefits for eligible retired employees and their spouses and dependents the trustee is charged plr-153875-08 with the responsibility of the protection and conservation of trust property for the benefit of the beneficiaries of the trust the beneficiaries of the trust cannot share in the discharge of the trustee’s responsibility for the protection and conservation of property and therefore are not associates in a joint enterprise for the conduct of business for profit assuming that the trust is recognized as a separate_entity under sec_301_7701-1 we conclude that the trust is an ordinary_trust under sec_301_7701-4 sec_6012 of the code provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior plr-153875-08 taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code based on the information submitted and representations made we conclude as follows trust income is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code the trust is classified as an ordinary_trust within the meaning of sec_7701 of the code and sec_1 a of the regulations trust is not required to file an annual income_tax return under sec_6012 of the code contributions paid to plan and payments made from plan which are used exclusively to pay for the accident or health coverage of retired employees and their spouses and dependents as defined in sec_152 of the code are excludable from the gross_income and do not constitute wages under sec_3121 no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein in particular sec_3 of revproc_2007_3 2007_1_irb_108 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether plan satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities cc
